*931OPINION.
KorneR, Chairman:
The record in this appeal is far from convincing that taxpayer kept its books of account on thr installment plan basis or that, from the records it did keep, a complete system of installment sales accountancy is susceptible of being evolved. We are far from persuaded that the computations made bv the taxpayer correctly reflect the results obtained under the bookkeeping methods prescribed by article 42 of Regulations 45, as interpreted and modified by Treasury Decision 3082 and subsequent rulings of the Commissioner. However, in view of the fact that our decision *932in this appeal is controlled by the decision of this Board in the Appeal of B. B. Todd, Inc., 1 B. T. A. 762, it is not necessary to discuss at length the phase of this appeal just referred to.
Upon the authority of Todd's Appeal, supra, and Graves' Appeal, 1 B. T. A. 859, the determination of the Commissioner is approved.